                UNITED STATES BANKRUPTCY COURT
                 EASTERN DISTRICT OF MICHIGAN
                  SOUTHERN DIVISION - DETROIT
IN THE MATTER OF:
MATTHEW R. WRUBEL                                       CHAPTER 13
                                                        Case No. 18-57165-PJS
                                                        Judge PHILLIP J. SHEFFERLY


                                         DEBTOR
             TRUSTEE'S MOTION TO DISMISS
 FOR FAILURE TO MAKE PAYMENTS UNDER CHAPTER 13 PLAN

NOW COMES the Chapter 13 Standing Trustee in this matter, David Wm. Ruskin,
and moves this Honorable Court to dismiss the debtor's Chapter 13 case, and in
support thereof states as follows:

    1. Based upon the Trustee’s books and records, the debtor has failed to remit
all Plan payments to the Trustee as required by the confirmed Chapter 13 Plan.

   2. As of February 06, 2020, debtor has an accrued delinquency in payments
due under debtor's Confirmed Chapter 13 Plan (as last modified, if any) of
$380.00, and an overall pay history of only 94%. A full accounting is available at
www.13datacenter.com and www.13network.com.

   3. The debtor's delinquency in Plan payments constitutes a material default with
respect to a term of the confirmed Plan pursuant to 11 U.S.C. 1307(c) (6).

    4. The Trustee requested Debtor’s concurrence in the relief requested in this
Motion at least 7 days prior to filing. Debtor concurred in the relief requested in
this Motion.




18-57165-pjs   Doc 56   Filed 02/06/20    Entered 02/06/20 15:02:33   Page 1 of 5
    WHEREFORE, the Chapter 13 Standing Trustee requests that this Court dismiss
    this case, and grant any further and other relief as this Court deems equitable and
    just.

                             OFFICE OF THE CHAPTER 13 STANDING
                             TRUSTEE-DETROIT
                             David Wm. Ruskin, Chapter 13 Standing Trustee
Dated: February 06, 2020     /s/ Thomas D. DeCarlo
                             LISA K. MULLEN (P55478)
                             THOMAS D. DECARLO (P65330)
                             26555 Evergreen Road Ste 1100
                             Southfield, MI 48076-4251
                             Telephone (248) 352-7755




     18-57165-pjs   Doc 56   Filed 02/06/20   Entered 02/06/20 15:02:33   Page 2 of 5
                 UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION - DETROIT
 IN THE MATTER OF:
 MATTHEW R. WRUBEL                                        CHAPTER 13
                                                          Case No. 18-57165-PJS
                                                          Judge PHILLIP J. SHEFFERLY


                                            DEBTOR


                   ORDER DISMISSING CHAPTER 13 CASE
                    FOR FAILURE TO MAKE PAYMENTS

     This matter having come on to be heard upon the Trustee’s Motion to Dismiss
 for Failure to Make Payments filed pursuant to E.D. Mich. L.B.R. 9014-1 notice
 having been duly given and an opportunity for hearing having been provided based
 upon the records of the Court herein, the dismissal of the case is warranted for
 failure to make payments and the Court being otherwise sufficiently advised in the
 premises;

    IT IS HEREBY ORDERED that the Chapter 13 case of the debtor herein is
 dismissed for the failure to make the payments required under the Chapter 13 Plan.

    IT IS FURTHER ORDERED that the Clerk of the Court shall immediately
 provide notice of the entry of this Order to all creditors listed in this case, the
 debtor's attorney, if any, and the Trustee.

     IT IS FURTHER ORDERED that DAVID WM. RUSKIN, Trustee, is
 discharged as Trustee and the Trustee and his surety are released from any and all
 liability on account of the within proceedings.




                                    EXHIBIT 1

18-57165-pjs   Doc 56    Filed 02/06/20   Entered 02/06/20 15:02:33    Page 3 of 5
Form B20A(Official Form 20A
12/1/10

                                                UNITED STATES BANKRUPTCY COURT
                                                 EASTERN DISTRICT OF MICHIGAN
IN THE MATTER OF:                                                                                         CHAPTER 13
MATTHEW R. WRUBEL                                                                                         Case No. 18-57165-PJS
                                                                                                          Judge PHILLIP J. SHEFFERLY
                                                                  DEBTOR
            DEBTOR'S ADDRESS:
            49071 S. I 94 Service Drive, Apt 211
            Belleville, MI 48111
            Debtor 1 Social Security Number:        XXX-XX-9317
            Employer's Tax Identification (EIN) No(s).(if any):

                                          NOTICE OF TRUSTEE’S MOTION TO DISMISS
                                  FOR FAILURE TO MAKE PAYMENTS UNDER CHAPTER 13 PLAN

       The Chapter 13 Trustee has filed papers with the Court to dismiss the debtor's case for failure to make payments.

      Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you have one in
 this bankruptcy case. (If you do not have an attorney, you may wish to consult with one.)

      If you do not want the Court to dismiss the debtor's case, or if you want the Court to consider your views on the Trustee’s Motion,
 within 14 days, you or your attorney must:

 1.    File with the Court a written response or an answer, explaining your position at:*

                                                     United States Bankruptcy Court
                                                     211 W. Fort Street, Suite 2100
                                                     Detroit, MI 48226

           If you mail your response to the Court for filing, you must mail it early enough so the court will receive it on or before the date
 stated above. You must also mail a copy to:

                                                     OFFICE OF THE CHAPTER 13 STANDING TRUSTEE
                                                     ATTN: MOTION DEPARTMENT
 2. If a response or answer is timely filed and served, the clerk will schedule a hearing on the Motion and you will be served with a notice
 of the date, time and location of the hearing.

     If you or your attorney do not take these steps, the Court may decide that you do not oppose the relief sought in the Motion
 and may enter an Order granting that relief.



   Dated: February 06, 2020                               OFFICE OF THE CHAPTER 13 STANDING TRUSTEE-DETROIT
                                                          David Wm. Ruskin, Chapter 13 Standing Trustee

                                                          /s/ Thomas D. DeCarlo
                                                           LISA K. MULLEN (P55478)
                                                           THOMAS D. DECARLO (P65330)
                                                           26555 Evergreen Road Ste 1100
                                                           Southfield, MI 48076-4251
                                                           Telephone (248) 352-7755


                                                                      EXHIBIT 2
  *Response or answer must comply with F.R.CIV.P. 8(b), (c) and (e)




            18-57165-pjs          Doc 56         Filed 02/06/20          Entered 02/06/20 15:02:33                 Page 4 of 5
          UNITED STATES BANKRUPTCY COURT
            EASTERN DISTRICT OF MICHIGAN
             SOUTHERN DIVISION - DETROIT
IN THE MATTER OF:                    CHAPTER 13
                                     Case No. 18-57165-PJS
MATTHEW R. WRUBEL
                                     Judge PHILLIP J. SHEFFERLY




                                     DEBTOR
   CERTIFICATE OF SERVICE OF TRUSTEE’S MOTION TO DISMISS
   FOR FAILURE TO MAKE PAYMENTS UNDER CHAPTER 13 PLAN

      I hereby certify that on February 06, 2020, I electronically filed the Trustee’s
Motion to Dismiss for Failure to Make Payments, Notice and Opportunity for
Hearing and Proposed Order with the Clerk of the Court using the ECF system
which will send notification of such filing to the following:
      The following parties were served electronically:
Berman & Bishop Pllc

      The following parties were served via First Class Mail at the addresses below
by depositing same in a United States Postal Box with the lawful amount of postage
affixed thereto:


Matthew R. Wrubel
49071 S. I 94 Service Drive, Apt
211
Belleville, MI 48111
                              /s/ Deanna L. Thiel
                             Deanna L. Thiel
                             For the Office of the Chapter 13 Standing Trustee-Detroit
                             26555 Evergreen Road Ste 1100
                             Southfield, MI 48076-4251


18-57165-pjs   Doc 56
                                 EXHIBIT
                        Filed 02/06/20
                                         4
                                     Entered 02/06/20 15:02:33 Page 5 of 5
